




Exhibit 10.5




October 22, 2014
CT CORPORATION SYSTEM
111 Eighth Avenue
New York, N.Y. 10011,
United States of America
Ref.: Process Agent Appointment Letter


Ladies and Gentlemen,
Reference is made to the Promissory Note dated October 15, 2014 (the
“Agreement”) by and between Citibank, N.A., acting through its international
banking facility (the “Bank”) and Pricesmart Honduras S.A. de C.V. (the
“Borrower”). Capitalized terms otherwise not defined herein shall have the
respective meanings as set forth in the Agreement.
We hereby irrevocably appoint CT CORPORATION SYSTEM (the “Process Agent”), with
an office on the date hereof at 111 Eighth Avenue, New York, N.Y. 10011, United
States of America, as our agent to receive on our behalf and our property, as
applicable, service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding related to or in connection
with the Agreement Such service may be made by mailing or delivering a copy of
such process to us in care of the Process Agent at the Process Agent’s above
address, and we hereby irrevocably authorize and direct the Process Agent to
accept such service on its behalf. As an alternative method of service, we also
irrevocably consent to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to us at our respective
address specified below.
The term of your appointment is for a period of 5.5 years, ending on April
15,2020.
Additionally and for your information, we have expressly authorized the Bank to
(a)
pay the Process Agent*s fees on our behalf to the extent the Bank elects to do
so, (b) deliver this appointment letter to you for acceptance and (c) receive a
copy of your corresponding acceptance letter.



We will appreciate your sending us as soon as possible your acceptance letter
duly signed at the address below with a copy to the Bank at +(504)22900123




--------------------------------------------------------------------------------




Very truly yours,


For and on behalf of
Pricesmart Honduras S.A. de C.V.


By: /s/ Susan Altamirano


Name(s):     Susan Altamirano
Title(s):    Controller
Address:    PriceSmart S.A. de C.V.
100 mts al Sur del CURN
Sector El Playon
San Pedro Sula, Honduras




--------------------------------------------------------------------------------






PROMISSORY NOTE


U.S.S 5,000,000.00                                Dated: October 22th, 2014
FOR VALUE RECEIVED, the undersigned, Pricesmart Honduras S.A. de C.V., a
sociedad anonima de capital variable organized and existing under the laws of
Honduras (the “Borrower”) HEREBY PROMISES TO PAY to the order of Citibank, N.A.
(the “Bank”), acting through its international banking facility, the principal
sum of Five Million United States Dollars (U.S.$ 5,000,000.00) as stated in the
amortization schedule in Section 1 (d) hereof.


The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, payable on the last
day of each Interest Period (as defined below), on the date this loan shall be
paid in full, at an interest rate per annum equal at all times during each
Interest Period to 3.5% per annum above the rate of interest per annum
determined on the basis of the London interbank offered rate for deposits in
U.S. Dollars (“LIBOR”) for a period equal to such Interest Period, as shown on
the display page designated as Reuters Screen LIBOR 01 (or any replacement
Reuters page which displays that rate, or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters) at approximately 11:00 a.m. (London time) two Business Days (as defined
below) prior to the first day of such Interest Period (the “Screen Rate”) for
advances with a tenor equal to the Interest Period and for an amount in U.S.
Dollars approximately equal to the unpaid principal of this Note then
outstanding; provided that if no Screen Rate has a tenor equal to the Interest
Period, then LIBOR shall be the rate which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available) which is less than the Interest Period of
the loan, and (b) the applicable Screen Rate for the shortest period (for which
that Screen Rate is available) which exceeds the Interest Period of the loan;
provided, that in the event that the Borrower fails to provide the Bank with at
least three full Business Days' notice of its intent to make the borrowing
evidenced by this Note, and in connection with such failure, the Bank incurs any
penalties, fees, costs or charges in providing the funds for such borrowing,
then the margin above the interest rate charged by the Bank for the first
Interest Period of such borrowing shall be increased by the amount of such
penalties, fees, costs and charges. If, on or prior the first day of any
Interest Period the Bank determines that, by reason of circumstances affecting
the London interbank market, “LIBOR” cannot be determined pursuant to the
definition thereof, then the Bank shall give notice thereof to the Borrower as
soon as practicable and the interest rate to be used in substitution of LIBOR
shall be the rate of interest announced publicly by Citibank, N.A. in New York
City two business days prior to the first day of such Interest Period. The
period between the date hereof and the date of payment in fiill of the principal
amount hereof shall be divided into successive periods, each such period being
an “Interest Period”. The initial Interest Period shall begin on the day this
Note is dated above on this page and each subsequent Interest Period shall begin
on the last day of the immediately preceding Interest Period. The duration of
each Interest Period shall be three (3) months, provided, however, that (a) the
duration of any Interest Period which begins prior to the maturity hereof and
would otherwise end after such maturity shall end on such maturity; (b) whenever
the last day of any Interest Period would otherwise occur on a day other than a
Business Day, the last day of such Interest Period shall be extended to occur on
the next succeeding Business Day, provided, however, that, if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and (c) whenever the first day of any Interest Period
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month. A “Business Day” means a day on which dealings are
carried on in the London interbank market and banks are opened for business in
London




--------------------------------------------------------------------------------




and not required or authorized to close in New York City and San Pedro Sula,
Honduras. During the continuance of an Event of Default the Borrower shall pay
interest on the unpaid principal amount hereof, and on any amount of interest,
fees or other amounts not paid when due, at an interest rate per annum equal at
all times to 2.00% above the rate per annum required to be paid on unpaid
principal pursuant to the foregoing, payable on the dates specified for payment
of interest above and on demand.


SECTION 1. Payment and Computations.


(a)
All payments made by die Borrower under this Note shall be made, without
deduction, withholding, set off or counterclaim, no later than 11:00 A.M. (New
York City time) on the date when due in freely transferable lawful money of the
United States of America to the Bank at its address at 399 Park Avenue, New
York, NY 10043, U.S.A., for the account of the Bank’s Lending Office in same day
funds. The Bank’s “Lending Office” means the main office of the Bank in New
York, NY, U.S.A., or any other office or affiliate of the Bank hereafter
selected and notified to the Borrower from time to time by the Bank.

(b)
Computations of interest shall be made by the Bank on the basis of a year of 360
days for the actual number of days elapsed (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.

(c)
Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest; provided, however, that if such extension would cause such
payment to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day. Any amounts of principal repaid
hereunder may not be reborrowed.

(d)
The Borrower shall repay to the Bank the aggregate principal amount in
accordance with the amortization schedule below; provided, however, that the
last installment shall be sufficient to repay the outstanding principal in full:

Payment No.
Date of Payment
Principal
Total Principal Payment
Balance
1
Jan-22-2015
5,000,000.00
250,000.00
4,750,000.00
2
Apr-22-2015
4,750,000.00
250,000.00
4,500,000.00
3
JuI-22-2015
4,500,000.00
250,000.00
4,250,000.00
4
Oct-22-2015
4,250,000.00
250,000.00
4,000,000.00
5
Jan-22-2016
4,000,000.00
250,000.00
3,750,000.00
6
Apr-22-2016
3,750,000.00
250,000.00
3,500,000.00
7
Jul - 22 - 2016
3,500,000.00
250,000.00
3,250,000.00
8
Oct-24 - 2016
3,250,000.00
250,000.00
3,000,000.00
9
Jan-23-2017
3,000,000.00
250,000.00
2,750,000.00
10
Apr-24 - 2017
2,750,000.00
250,000.00
2,500,000.00
11
Jul-24 - 2017
2,500,000.00
250,000.00
2,250,000.00
12
Oct-23 -2017
2,250,000.00
250,000.00
2,000,000.00
13
Jan -22- 2018
2,000,000.00
250,000.00
1,750,000.00
14
Apr-23- 2018
1,750,000.00
250,000.00
. 1,500,000.00
15
Jul - 23- 2018
1,500,000.00
250,000.00
1,250,000.00
16
Oct-22-2018
1,250,000.00
250,000.00
1,000,000.00
17
Jan-22-2019
1,000,000.00
250,000.00
750,000.00
18
Apr-23-2019
750,000.00
250,000.00
500,000.00
19
Jul-22-2019
500,000.00
250,000.00
250,000.00
20
Oct-21 -2019
250,000.00
250,000.00
0.00









--------------------------------------------------------------------------------






SECTION 2. Prepayments.


(a)
The Borrower may, upon at least ten (10) Business Days’ notice to the Bank
stating the proposed' date and principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay this Note in whole or in part,
together with accrued interest to the date of such prepayment on the amount
prepaid, provided that (x) each partial prepayment shall be in a principal
amount not less than U.S.S500,000.00 and (y) in the event of such prepayment
other than on the last day of an Interest Period, the Borrower shall be
obligated to reimburse the Bank in respect thereof pursuant to Section 15(c).

(b)
If the Bank shall notify the Borrower that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
the Bank to continue to fund or maintain this Note, upon demand by the Bank the
Borrower shall forthwith prepay in full this Note with accrued interest thereon
and all other amounts payable by the Borrower hereunder.



SECTION 3. Increased Costs.
If -- due to either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation, provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
law”, regardless of the date enacted, adopted or issued for purposes of this
Section 3; or (ii) the compliance by the Bank with any guideline or request from
any central bank or other governmental authority (whether or not having the
force of law) - there shall be any increase in the cost to the Bank of funding
or maintaining this Note, then the Borrower shall from time to time, upon demand
by the Bank, pay to the Bank additional amounts sufficient to indemnify the Bank
against such increased cost. A certificate as to the amount of such increased
cost, submitted to the Borrower by the Bank, shall be conclusive and binding for
all purposes, absent manifest error.
SECTION 4. Increased Capital.
If the Bank determines that compliance with any law or regulation or any
guideline or inteipretation thereof or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by the Bank
or any entity controlling the Bank and that the amount of such capital is
increased by or based upon the existence of the Note, then, upon demand by the
Bank, the Borrower shall pay to the Bank, from time to time as specified by the
Bank, additional amounts sufficient to compensate the Bank in the light of such
circumstances, to the extent that the Bank reasonably determines such increase
in capital to be allocable to the existence of the Note. A certificate as to
such amounts, submitted to the Borrower by the Bank, shall be conclusive and
binding for all purposes, absent manifest error.
SECTION 5. Taxes.
(a)Any and all payments made to the Bank hereunder or under any instrument
delivered hereunder shall be made, in accordance with Section 1 or the
applicable provisions of such other instrument, free and clear of




--------------------------------------------------------------------------------




and without deduction for any and all present and future taxes (including,
without limitation, value-added taxes and withholding taxes), levies, imposts,
deductions, charges or withholdings and all liabilities with respect thereto,
excluding, in the case of the Bank, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
under the laws of which the Bank is organized or any political subdivision
thereof and taxes imposed on its overall net income, and franchise taxes imposed
on it in lieu of net income taxes, by the jurisdiction of the Bank's lending
office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities hereinafter
referred to as “Taxes”). If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any other
instrument to be delivered hereunder to the Bank, (i) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this Section
5), the Bank receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.


(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any other instrument
to be delivered hereunder or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Note or any other
instrument to be delivered hereunder (hereinafter referred to as “Other Taxes”).


(c)The Borrower shall indemnify the Bank for and hold it harmless against the
full amount of Taxes or Other Taxes (including, without limitation, any taxes of
any kind imposed or asserted by any jurisdiction on amounts payable under this
Section 5) imposed on or paid by the Bank or any affiliate of the Bank in
respect of any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date the Bank makes written demand therefor.


(d)Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Bank, at its address referred to in Section 13, the original or a
certified copy of a receipt evidencing such payment. In the case of any payment
hereunder or under any other documents to be delivered hereunder by or on behalf
of the Borrower, if the Borrower determines that no Taxes are payable in respect
thereof, the Borrower shall, at the Bank's request, furnish, or cause the payor
to furnish, to the Bank, an opinion of counsel acceptable to the Bank stating
that such payment is exempt from Taxes.


SECTION 6. Use of Proceeds.
The proceeds of this Note shall be available (and the Borrower agrees that it
shall use such proceeds) solely for refinancing an existing loan that the
Borrower incurred to make capital expenditures in connection with the
construction and refurbishment of certain facilities of the Borrower in
Honduras.
SECTION 7. Representations and Warranties.


The Borrower represents and warrants as follows:
(a)
The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Honduras and has all requisite corporate power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own, lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.





--------------------------------------------------------------------------------




(b)
The execution, delivery and performance by the Borrower of this Note are within
the Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter and bylaws or
equivalent or comparable constitutive documents or (ii) any law or contractual
restriction binding on or affecting the Borrower.

(c)
No authorization or approval or other action by, and no notice to or filing
with, any governmental authority, regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Note.

(d)
This Note has been duly executed and delivered by the Borrower. This Note is the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms.

(e)
The Consolidated balance sheet of the Borrower and its Subsidiaries as at August
31st, 2013, and the related Consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for the fiscal year then ended, accompanied by
an opinion of Ernst & Young, independent public accountants, and the
Consolidated balance sheet of the Borrower and its Subsidiaries as at February
28th, 2014, and the related Consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for the six months then ended, duly certified
by the chief financial officer of the Borrower, copies of which have been
furnished to the Bank, fairly present, subject, in the case of said balance
sheet as at August 31st, 2013, and said statements of income and cash flows for
the six months then ended, to year end audit adjustments, the Consolidated
financial condition of the Borrower and its Subsidiaries as at such dates and
the Consolidated results of the operations of the Borrower and its Subsidiaries
for the periods ended on such dates, all in accordance with IFRS. Since February
28th, 2014, there has been no Material Adverse Change.

(f)
There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this Note
or the consummation of the transactions contemplated hereby.

(g)
The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the U.S. Federal Reserve System), and no
proceeds of the loan evidenced by this Note will be used to purchase or cany any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

(h)
Each of the Borrower and each of its Subsidiaries has filed, has caused to be
filed or has been included in all tax returns (national, departmental, local,
municipal and foreign) required to be filed and has paid all taxes, assessments,
fees and other charges (including interest and penalties) due with respect to
the years covered by such returns.

(i)
Each of the Borrower and each of its Subsidiaries is in compliance with all
applicable laws, ordinances, rules, regulations and requirements of all
governmental authorities (including, without limitation, all governmental
licenses, certificates, permits, franchises and other governmental
authorizations and approvals necessary to the ownership of its properties or to
the conduct of its business, Environmental Laws, and laws with respect to social
security and pension fund obligations), in each case except to the extent that
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

(j)
No income, stamp or other taxes (other than taxes on, or measured by, net income
or net profits) or levies, imposts, deductions, charges, compulsory loans or
withholdings whatsoever are or will be, under applicable law in Honduras,
imposed, assessed, levied or collected by Honduras or any political subdivision
or taxing authority thereof or therein either (i) on or by virtue of the
execution or delivery of this Note or (ii) on any payment to be made by the
Borrower pursuant to this Note.

(k)
None of the Borrower or any of its Subsidiaries nor any of their respective
properties has any





--------------------------------------------------------------------------------




immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) under the laws of Honduras.
(l)
The Borrower’s obligations under this Note constitute direct, unconditional,
unsubordinated and unsecured obligations of the Borrower and do rank and will
rank pari passu in priority of payment and in all other respects with all other
unsecured indebtedness of the Borrower.

(m)
This Note is in proper legal form under the law of Honduras for the enforcement
thereof against the Borrower under the law of Honduras; and to ensure the
legality, validity, enforceability or admissibility in evidence of this Note in
Honduras (except for the official translation into Spanish of any such document
by an official translator of the foreign ministry of Honduras, if executed in a
foreign language), it is not necessary that this Note or any other document be
filed or recorded with any court or other authority in Honduras or that any
stamp or similar tax be paid on or in respect of this Note.

(n)
The Borrower, a nonbank entity located outside the United States of America,
understands that it is the policy of the Board of Governors of the U.S. Federal
Reserve System that extensions of credit by international banking facilities (as
defined in Section 204.8(a) of Regulation D of the Board of Governors of the
U.S. Federal Reserve System as in effect from time to time (“Regulation D”T) may
be used only to finance the non-U.S. operations of a customer (or its foreign
affiliates) located outside the United States of America as provided in Section
204.8(a)(3)(vi) of Regulation D. Therefore, the Borrower acknowledges that the
proceeds of its borrowing from the International Banking Facility of the Bank
will be used solely to finance the Borrower’s operations outside the United
States of America or that of the Borrower’s foreign affiliates.

(o)
Neither the Borrower nor any of its Subsidiaries is an “investment company”, or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.

(p)
No information, exhibit or report furnished by or on behalf of the Borrower to
the Bank in connection with the negotiation of this Note or pursuant to the
terms of this Note contained any untrue statement of a material feet or omitted
to state a material fact necessary to make the statements made therein not
misleading.

(q)
The Borrower is Solvent.

(r)
Borrower, and to the best of its knowledge and belief, each of its respective
Affiliates, subsidiaries, directors and officers, (i) is not a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) is not a Person who engages in any
dealings or transactions prohibited by Section 2 of such executive order, or, to
Borrower’s knowledge, is otherwise associated with any such Person in any manner
violative of Section 2 of such executive order or any other applicable law,
rule, regulation or order of any governmental authority, (iii) is not a Person
on the list of countries, territories, individuals and/or entities prohibited
pursuant to any law, regulation, or executive order administered by OF AC,
including the List of Specially Designated Nationals and Blocked Persons
administered by OF AC, (iv) is not a Person who is otherwise a target of the
economic sanctions, laws, regulations, embargoes or restrictive measures
administered or enforced by the United States government, including, without
limitation, OF AC and the United States Department of State, (v) if





--------------------------------------------------------------------------------




an entity, is not a prohibited “shell bank” as defined in Section 313 of the USA
Patriot Act of 2001, 31 U.S.C. and does not provide services to any shell bank
and (vi) has operated under policies, procedures and practices, if any, that are
in compliance with the Patriot Act and available to the Bank for the Bank’s
review and inspection during normal business hours and upon reasonable prior
notice.
(s)
Neither Borrower, nor to the knowledge of Borrower, any agent or other person
acting on behalf of Borrower, has (i) directly or indirectly, used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by Borrower (or made by any
person acting on its behalf of which

Borrower is aware) which is in violation of law, or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act.
(t)
No Guarantor Event of Default (as defined in the Guaranty) or Guarantor Default
(as defined in the Guaranty) has occurred and is continuing.



SECTION 8. Affirmative Covenants.
So long as the loan evidenced by this Note shall remain unpaid, the Borrower
will:
(a)
Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to comply,
in all material respects, with all applicable laws, rules, regulations and
orders, such compliance to include, without limitation, compliance with
Environmental Laws.

(b)
Payment of Taxes. Etc. Pay and discharge, and cause each of its Subsidiaries to
pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

(c)
Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

(d)
Preservation of Corporate Existence. Etc. Preserve and maintain, and cause each
of its Subsidiaries to preserve and maintain, its corporate existence, rights
(charter and statutory), permits, approvals, licenses, privileges and
franchises; provided, however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 9(c) and provided
further that neither the Borrower nor any of its Subsidiaries shall be required
to preserve any right or franchise if the Board of Directors (or equivalent or
comparable organizational body) of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Bank.

(e)
Visitation Rights. At any reasonable time and from time to time, permit the Bank
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries.





--------------------------------------------------------------------------------




(f)
Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper books
of record and account, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Borrower and each such
Subsidiary in accordance with IFRS.

(g)
Maintenance of Properties. Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.



(h)
Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Note with any of their
Affiliates on terms that are fair and reasonable and no less favorable to the
Borrower or such Subsidiary than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate.

(i)Reporting Requirements. Furnish to the Bank:
(i)
as soon as available and in any event within 45 days after the end of each of
the first three quarters of each fiscal year of the Borrower;, Consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries as of the end
of such quarter and Consolidated and consolidating statements of income and cash
flows of the Borrower and its Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, duly
certified (subject to year-end audit adjustments) by the chief financial officer
of the Borrower as having been prepared in accordance with IFRS and certificates
of the chief financial officer of the Borrower as to compliance with the terms
of this Note, provided that in the event of any change in accounting principles
used in the preparation of such financial statements, the Borrower shall also
provide a statement of reconciliation conforming such financial statements to
IFRS;

(ii)
as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing Consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated and consolidating statements of income and cash flows of
the Borrower and its Subsidiaries for such fiscal year, in each case accompanied
by an opinion acceptable to the Bank by Ernst & Young or other independent
public accountants acceptable to the Bank, provided that in the event of any
change in accounting principles used in the preparation of such financial
statements, the Borrower shall also provide a statement of reconciliation
conforming such financial statements to IFRS;

(iii)
as soon as available and in any event no later than 90 days after the end of
each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactoiy to the Bank, of balance sheets, income statements
and cash flow statements on a monthly basis for the fiscal year following such
fiscal year then ended and on an annual basis for each fiscal year thereafter
until the maturity date of this loan;

(iv)
as soon as possible and in any event within five days after the occurrence of
each Default continuing on the date of such statement, a statement of the chief
financial officer of the Borrower setting forth details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto;

(v)
promptly after the sending or filing thereof, copies of all reports that the
Borrower sends to any of its securityholders, and copies of all reports and
registration statements that the Borrower or any Subsidiary files with the U.S.
Securities and Exchange Commission or any national securities exchange in
Honduras, the United States or any other securities exchange or regulator, if
any;

(vi)
promptly after the commencement thereof, notice of all actions and proceedings
before any court, governmental agency or arbitrator affecting the Borrower or
any of its Subsidiaries of the type described in Section 7(f); and





--------------------------------------------------------------------------------




(vii)
such other information respecting the Borrower or any of its Subsidiaries as the
Bank may from time to time reasonably request.



SECTION 9. Negative Covenants.
So long as the loan evidenced by this Note shall remain unpaid, the Borrower
will not:
(a)
Liens. Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist,

any Lien on or with respect to any of its properties, whether now owned or
hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, without the prior consent of the Bank, which consent shall not be
unreasonably withheld other than:
(i)
Permitted Liens,

(ii)
purchase money Liens upon or in any real property or equipment acquired or held
by the Borrower or any Subsidiary in the ordinary course of business to secure
the purchase price of such property or equipment or to secure Debt incurred
solely for the purpose of financing the acquisition of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced, provided further that the aggregate principal amount of the
indebtedness secured by the Liens referred to in this clause (ii) shall not
exceed the amount specified therefor in Section 9(b)(iii)(B) at any time
outstanding,

(iii)
the Liens existing on the date of this Note,

(iv)
other Liens securing Debt in an aggregate principal amount not to exceed U.S.
$500,000.00 (or its equivalent in other currencies) at any time outstanding, and

(v)
the replacement, extension or renewal of any Lien permitted by clause (iii)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.

(b)
Mergers. Etc. Merge or consolidate with or into any Person, or permit any of its
Subsidiaries to do so, except that any Subsidiary of the Borrower may merge or
consolidate with or into any other Subsidiary of the Borrower, and except that
any Subsidiary of the Borrower may merge into the Borrower, provided, in each
case, that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

(c)
Accounting Changes. Make or permit, or permit any of its Subsidiaries to make or
permit, any change in accounting policies or reporting practices, except as
required by IFRS.

(d)
Change in Nature of Business. Make, or permit any of its Subsidiaries to make,
any material change in the nature of its business as carried on at the date
hereof.

(e)
Amendment of Constitutive Documents. Amend its charter and bylaws or equivalent
or comparable constitutive documents in any respect which would reasonably be
expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------






SECTION 10. [INTENTIONALLY OMITTED].


SECTION 11. Events of Default.


If any of the following events (“Events of Default”') occurs and is continuing:


(a)
The Borrower fails to pay any principal of, or interest on, other amount payable
hereunder when due; or

(b)    Any representation or warranty made by the Borrower (or any of its
officers) under or in connection with this Note proves to have been incorrect in
any material respect when made; or
(c)    The Borrower foils to perform or observe any term, covenant or agreement
contained in this Note on its part to be performed or observed; or
(d)    The Borrower or any of its Subsidiaries fails to pay any principal of or
premium or interest on any Debt that is outstanding in a principal or notional
amount of at least U.S. $2,000,000,00 (or its equivalent in other currencies) in
the aggregate (but excluding Debt outstanding hereunder) of the Borrower or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
(e)    The Borrower or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower, any
of its Subsidiaries or the Guarantor seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property; or the Borrower or any of its Subsidiaries or the Guarantor
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or
(f)    Any final non-appealable judgment or order for the payment of money in
excess of U.S.$2,000,000.00 (or its equivalent in other currencies) is rendered
against the Borrower or any of its Subsidiaries and either (i) enforcement
proceedings are commenced by any creditor upon such judgment or order or (ii)
there is a period of 30 or more consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or
(g)    Any final non-appealable non-monetary judgment or order is rendered
against the Borrower or any of its Subsidiaries that could be reasonably
expected to have a Material Adverse Effect, and there is any period of 30 or
more consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
(h)    The obligations of the Borrower under this Note foils to rank at least
pari passu with all other unsecured




--------------------------------------------------------------------------------




Debt of the Borrower; or
(i)    Any provision of this Note or the Guaranty ceases to be valid and binding
on or enforceable against the Borrower or the Guarantor, or the Borrower or the
Guarantor shall so assert or state in writing, or the obligations of the
Borrower under this Note or of the Guarantor under the Guaranty in any way
become illegal; or
(j)    Either (i) any authority asserting or exercising governmental or police
powers in Honduras takes any action, including a general moratorium, canceling,
suspending or deferring the obligation of the Borrower to pay any amount of
principal or interest payable under this Note or preventing or hindering the
fulfillment by the Borrower of its obligations under this Note or having any
effect on the currency in which the Borrower may pay its obligations under this
Note or on the availability of foreign currencies in exchange for Honduran
Lempiras (including any requirement for the approval to exchange foreign
currencies for Honduran Lempiras) or otherwise or (ii) the Borrower voluntarily
or involuntarily, participates or takes any action to participate in any
facility or exercise involving the rescheduling of the Borrower’s debts or the
restructuring of the currency in which the Borrower may pay its obligations; or


(k)
Any authority asserting or exercising governmental or police powers in Honduras
or any person acting or purporting to act under such authority takes any action
to condemn, seize or appropriate, or to assume custody or control of, all or any
portion of the property of the Borrower; or



(l)
Pricesmart Inc., a Delaware corporation, ceases to beneficially own at least
sixty percent (60%) of the outstanding Voting Stock of the Borrower; or



(m)    A Material Adverse Change shall have occurred and be continuing; or
(n)
(i) the Guarantor foils to perform or observe any term, covenant or agreement in
the Guaranty or

(ii) a Guarantor Event of Default (as defined in the Guaranty) has occurred and
is continuing,


then, and in any such event, the Bank may, by notice to the Borrower, declare
this Note, all principal amounts evidenced thereby, all interest thereon and all
other amounts payable under this Note to be forthwith due and payable, whereupon
this Note, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower or the Guarantor under clause (e) above, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
SECTION 12. Amendments, etc.
No amendment or waiver of any provision of this Note, nor consent to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Bank, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
SECTION 13. Notices, etc.
All notices and other communications provided for hereunder shall be in writing
and mailed (by international courier), telecopied, telegraphed, telexed, cabled
or delivered, if to the Borrower, at its address at 100 mts al Sur del CURN,
Sector El Playon, San Pedro Sula, Honduras, Attention: Susan Altamirano with a
copy to




--------------------------------------------------------------------------------




the Borrower at 9740 Scranton Road, San Diego, CA 92121, U.S.A., Attention: Atul
Patel; and if to the Bank, at its address at 399 Park Avenue, New York, NY
10043, U.S.A., Attention: Department Group with a copy to the Bank at Col Loma
Linda Norte, Boulevard Suyapa, contiguo a BCIE, Tegucigalpa MDC Honduras,
Attention: Reina Irene Mejia; or, as to each party, at such other address as
shall be designated by such party in a written notice to the other party. All
such notices and communications shall, when mailed, telecopied, telegraphed,
telexed or cabled, be effective when deposited in the mails, telecopied,
delivered to the telegraph company, confirmed by telex answerback or delivered
to the cable company, respectively.
SECTION 14. No Waiver; Remedies.
No failure on the part of the Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 15, Costs and Expenses.
(a)
The Borrower agrees to pay on demand all losses, costs and expenses, if any
(including reasonable counsel fees and expenses), in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiation, legal proceedings or otherwise) of
this Note, the Proposal Letter and the Guaranty including, without limitation,
losses, costs and expenses sustained by the Bank as a result of a default
hereunder.

(b)
The Borrower agrees to indemnify and hold harmless the Bank and each of its
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) the Proposal
Letter, this Note, or die actual or proposed use of the proceeds thereof, except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this subsection (b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, equityholders or creditors or an Indemnified Party or
any other person, whether or not any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
The Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Bank, any of its Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability arising out of or otherwise relating to this Note, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of this Note.

(c)
If the Borrower makes any payment of principal under this Note or pursuant to
Sections 2, 3 or 4 or acceleration of the maturity of the Note pursuant to
Section 11 or for any other reason other than on the installment dates as set
forth in Section 1(c) or the maturity date hereof or on the last day of an
Interest Period, or if the Borrower foils to make a payment or prepayment of
this Note for which a notice of prepayment has been given or that is otherwise
required to be made, the Borrower shall, upon demand, pay the Bank any resulting
loss, cost or expense incurred by it, including (without limitation), any loss
(including loss of anticipated profits), cost or expense incurred in obtaining,
liquidating or reemploying deposits or other funds acquired by the Bank to
maintain this Note.





--------------------------------------------------------------------------------




(d)
Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
3, 4, 5, 15, 17, 22, 23 and 24 shall survive the payment in full of the
principal, interest and all other amounts payable hereunder.



SECTION 16. Right of Set-off,
(a)
Upon the occurrence and during the continuance of any Event of Default, the Bank
and any of its Affiliates are hereby authorized at any time and from time to
time, without notice to the Borrower (any such notice being expressly waived by
the Borrower), to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final), at
any time held and other indebtedness at any time owing by the Bank or any of its
Affiliates to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Note, irrespective of whether or not the Bank shall have made any demand under
this Note and although such obligations may be unmatured. The Bank agrees

notify the Borrower promptly after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Bank and its Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that the Bank and its Affiliates may have.
(b)
The Borrower hereby authorizes the Bank and any of its Affiliates, if and to the
extent payment is not made when due hereunder, to charge from time to time
against any or all of the Borrower’s accounts with the Bank or any of its
Affiliates for any amount so due even if such charge causes any such accounts to
be overdrawn. So long as any amount under this Note shall remain unpaid, the
Borrower shall, unless the Bank otherwise consents in writing, maintain its
current account number 32980023 with Banco de Honduras, S.A.. The Bank is hereby
authorized to deliver a copy of this Note to any of its Affiliates for the
purposes described in this Section 16.

(c)
The currency equivalent of the amount of any deposit or indebtedness that shall
be set-off and applied against any and all obligations of the Borrower hereunder
or that may be charged against any or all of the Borrower’s accounts with the
Bank or any of its Affiliates shall be that which, in accordance with normal
banking procedures, will be necessary to purchase with such other currency, in
New York City, NY, U.S.A., the amount of United States Dollars that the Borrower
has so foiled to pay when due.



SECTION 17. Judgment
(a)
If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in United States Dollars into another currency, the
Borrower and the Bank agree, to the fullest extent permitted by law, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Bank could purchase United States Dollars with such other
currency in New York City on the Business Day preceding that on which final,
non-appealable judgment is given.

(b)
The obligation of the Borrower in respect of any sum due from it to the Bank
hereunder shall, notwithstanding any judgment in a currency other than United
States Dollars, be discharged only to the extent that on the Business Day
following receipt by the Bank of any sum adjudged to be due hereunder in such
other currency, the Bank may in accordance with normal banking procedures,
purchase United States Dollars with such other currency. If the amount of United
States Dollars so purchased is less than the sum originally due to the Bank in
United States Dollars, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment,





--------------------------------------------------------------------------------




to indemnify the Bank against such loss, and if the United States Dollars so
purchased exceed the sum originally due to the Bank in United States Dollars,
the Bank agrees to remit to the Borrower such excess.


SECTION 18. Pronouns.
If appropriate, each neuter pronoun shall be read as a masculine or feminine
pronoun and each singular pronoun as a plural pronoun.
SECTION 19. Completion of Instrument
The Borrower hereby irrevocably authorizes the Bank, if this Note is delivered
to the Bank undated, to complete the appropriate blank at the head of this Note
with a date that is earlier of the date this Note is delivered to the Bank and
the date any obligation intended to be evidenced hereby is first created, or, if
it is delivered with elements essential to its being an instrument not
completed, to make whatever appropriate insertions are necessary to make this
Note an instrument.    


SECTION 20. Certain Waivers.
The Borrower hereby waives presentment for payment, demand, notice of dishonor
and protest of this Note.
SECTION 21. Binding Effect.
The Borrower shall not assign or transfer any right or obligation under this
Note without the prior , written consent of the Bank. This Note shall be binding
upon and inure to the benefit of the Borrower and the Bank and their respective
successors and assigns. The Bank may assign to any third party all or any part
of, or any interest in, the Bank’s rights and benefits hereunder and to the
extent of such assignment such assignee shall have the same rights and benefits
against the Borrower as it would have had if it were the Bank hereunder.
SECTION 22. Governing Law.
This Note shall be governed by and construed in accordance with the laws of the
State of New York, United States of America.
SECTION 23. Consent to Jurisdiction; Waiver of Immunities.
(a)
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, over any action or proceeding arising out of
or related to this Note, the Proposal Letter, the Guaranty or for recognition or
enforcement of any judgment, and the Borrower hereby irrevocably and,
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court. The Borrower hereby irrevocably
appoints CT Corporation System (the “Process Agent”), with an office on the date
hereof at 111 Eighth Avenue, New York, NY 10011, U.S.A., as its agent to receive
on behalf of the Borrower and its property, service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding. Such service may be made by mailing or delivering a copy of such
process to the Borrower in





--------------------------------------------------------------------------------




care of the Process Agent at the Process Agent’s above address, and the Borrower
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, the Borrower also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to the Borrower at its
address as set forth in Section 13 above. The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(b)
The Borrower irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Note, the Proposal Letter, or the Guaranty in any New York
State or federal court. The Borrower hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c)
Nothing in this Section 23 shall affect the right of the Bank to serve legal
process in any other manner permitted by law or affect the right of the Bank to
bring any action or proceeding against the Borrower or its property in the
courts of any other jurisdiction.

(d)
To the extent that the Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its, property, the Borrower hereby
irrevocably waives such immunity in respect of its obligations under this Note
and the Proposal Letter, and, without limiting the generality of the foregoing,
agrees that the waivers set forth in this subsection (d) shall have the fullest
scope permitted under the Foreign Sovereign Immunities. Act of 1976 of the
United States are intended to be irrevocable for purposes of such Act.



SECTION 24. Confidentiality.


The Bank agrees to hold all Confidential Information obtained pursuant to the
provisions of this Note in accordance with its customary procedure for handling
such information of this nature and in accordance with safe and sound banking
practices, provided, that nothing herein shall prevent the Bank from disclosing
and/or transferring such Confidential Information (i) upon the order of any
court or administrative agency or otherwise to the extent required by statute,
rule, regulation or judicial process, (ii) to bank examiners or upon the request
or demand of any other regulatory agency or authority, (iii) which had been
publicly disclosed other than as a result of a disclosure by the Bank prohibited
by this Note, (iv) in connection with any litigation to which the Bank is a
party, or in connection with the exercise of any remedy hereunder or under this
Note, (v) to the Bank’s legal counsel and independent auditors and accountants,
(vi) to the Bank’s branches, subsidiaries, representative offices, affiliates
and agents and third parties selected by any of the foregoing entities, wherever
situated, for confidential use (including in connection with the provision of
any service and for data processing, statistical and risk analysis purposes),
and (vii) subject to provisions substantially similar to those contained in this
Section 24, to any actual or proposed participant or assignee.
SECTION 25. Patriot Act
The Bank hereby notifies the Borrower that pursuant to the requirements of the.
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Bank to identify the Borrower
in accordance with the Patriot Act. The Borrower shall, and shall cause each of
its subsidiaries to, provide such information and take such actions as are
reasonably requested by the Bank in order to assist the




--------------------------------------------------------------------------------




Bank in maintaining compliance with the Patriot Act.
SECTION 26. Defined Terms.
(a)
As used in this Note, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
“Bank” has the meaning specified in the first paragraph of this Note.
“Borrower” has the meaning specified in the first paragraph of this Note.
“Business Day” has the meaning specified in the second paragraph of this Note.
“Capitalized Leases” means all leases that have been or should be, in accordance
with IFRS, recorded as capitalized leases.
“Citigroup” means Citigroup, Inc. and each subsidiary and affiliate thereof
(including. without limitation, Citibank, N.A. and each of its branches wherever
located).
“Confidential Information” means information that the Borrower furnishes to the
Bank, but does not include any such information that is or becomes generally
available to the public or that is or becomes available to the Bank from a
source other than the Borrower, unless, to the actual knowledge of the recipient
of such information, such source breached an obligation of confidentiality in
providing such information to such recipient.
“Consolidated” refers to the consolidation of accounts in accordance with IFRS.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with IFRS,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below and other payment obligations (collectively, “Guaranteed Debt”)
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Guaranteed Debt or to advance or supply funds for the payment
or purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such Guaranteed Debt or to assure the
holder of such Guaranteed Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (i) all
Debt referred to in clauses (a) through (h) above (including Guaranteed Debt)
secured by (or for which




--------------------------------------------------------------------------------




the holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
“Environmental Law” means any federal, state, local, national, regional or
foreign statute, law, ordinance, rule, regulation, code, order, judgment, decree
or judicial or agency interpretation, policy or guidance relating to pollution
or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Events of Default” has the meaning specified in Section 11.
“Foreign Corrupt Practices Act” means the Foreign Corrupt Practices Act of 1977
(15 U.S.C. §§ 78dd-l, et seq.), as amended.
“Guarantor’’ means PriceSmart, Inc., corporation organized and existing under
the laws of Delaware.
“Guaranty” means that certain Guaranty dated as of July 28, 2014 and made by the
Guarantor in favor of Citigroup Inc. and each subsidiary or affiliate thereof,
including Citibank, N.A.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
“IFRS” means International Financial Reporting Standards promulgated by the
International Accounting Standards Board.
“Indemnified Party” has the meaning specified in Section 15(b).
“Interest Period” has the meaning specified in the second paragraph of this
Note.
“Lending Office” has the meaning specified in Section 1 (a).
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole,
(b) the rights and remedies of the Bank under this Note or




--------------------------------------------------------------------------------




(c)the ability of the Borrower to perform its obligations under this Note.
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of U.S.$500,000.00 (or its equivalent in other currencies) or more or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of such Person.
“OF AC” means the Office of Foreign Assets Control, Department of the Treasury.
“Other Taxes” has the meaning specified in Section 5(b).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26,2001, as amended from time to time.
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 8(b) hereof; (b) Liens imposed by
law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days; (c)
pledges or deposits to secure obligations under workers’ compensation laws or
similar legislation or to secure public or statutory obligations; and (d)
easements, rights of way and other encumbrances on title to real property that
do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Process Agent” has the meaning specified in Section 23(a).
“Proposal Letter” means that certain Indicative Non-Binding Proposal letter
dated July 3rd, 2014.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fan- value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or
(c)the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Taxes” has the meaning specified in Section 5(a).
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the




--------------------------------------------------------------------------------




right so to vote has been suspended by the happening of such a contingency.


(b) All accounting terms not specifically defined herein shall be construed in
accordance with IFRS.






[remainder of page intentionally blank]










--------------------------------------------------------------------------------




SECTION 27. Waiver of Jury Trial.
Each of the Borrower and the Bank hereby irrevocably waives all right to trial
by jury in any action, proceeding or counterclaim (whether based on contract,
tort or otherwise) arising out of or relating to this Note or the actions of the
Bank in the negotiation, administration, performance or enforcement hereof.
SECTION 28. Right of First Refusal.
The Borrower hereby grants to the Bank and its Subsidiaries and Affiliates the
exclusive right (which for the avoidance of doubt, is not an obligation of the
Bank) to advise in relation to and execute with the Borrower any Hedge Agreement
in connection with the this Note, subject to terms and conditions mutually
acceptable to the parties thereto. Notwithstanding the aforementioned in this
Section 28, the Borrower also hereby grants to the Bank and its Subsidiaries and
Affiliates the exclusive right (which for the avoidance of doubt, is not an
obligation of the Bank) to execute any refinancing, extension or novation of
this Note.
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its
officer thereunto duly authorized, as of the date first above written.


PRICESMART HONDURAS S.A. DE C.V.
                                
By: /s/ Susan Altamirano
Name: Susan Altamirano
Title: Controller




--------------------------------------------------------------------------------






San Pedro Sula, Honduras






Senores
Citibank, N.A. (El Banco),
A traves de su International Banking Facility (IBF)
Presente


Estimados senores:


En relacion al prestamo en dolares otorgado a mi representada en esta fecha, por
este medio confirmo que estoy enterado de mi obligation de pagar el porcentaje
de Impuesto Sobre La Renta correspondiente a los intereses pagados a DBF de
acuerdo a los terminos del pagare firmado. Entiendo, asi mismo, que todo pago de
intereses debo hacerlo a favor de IBF y debo adjuntar a cada pago. el
comprobante de pago del impuesto.
Es entendido adem&s que cualquier pago que real ice en forma de cheque, sera
aplicado hasta que los fondos sean confirmados en el exterior.
Sin otro particular, le salud




/s/ Susan Altamirano
PRICESMART HONDURAS S.A. DE C.V.
Susan Altamirano
ID:0501-1974-09899






--------------------------------------------------------------------------------






San Pedro Sula, Honduras






Senores
Citibank, N.A, (El Banco),
A traves de su International Banking Facility (IBF)
Ciudad


Estimados senores:


Por este medio solicitamos que los fondos producto del desembolso por
TJS$5,000,000.00, que se esta otorgando el dia de hoy a mi representada,
PRICESMART HONDURAS S.A. DE C.V. sean transferidos asi:
Acreditar Cuenta Niimero 32980023 de Pricesmart Honduras, S.A de C.V. en Banco
de Honduras, S.A.
Atentamente,






/s/ Susan Altamirano
PRICESMART HONDURAS S.A. DE C.V.
Susan Altamirano
ID:0501-1974-09899






--------------------------------------------------------------------------------






San Pedro Sula, Honduras




To:    Citibank, N.A. (The Bank),
Acting through its International Banking Facility (IBF)
From: PRICESMART HONDURAS S.A. DE C.V.
Dear Sirs:
The purpose of this letter is to request a loan under our existing lines of
credit, in the amount of US$5,000,000.00 with a tenor of 5 years for the purpose
of Working Capital and a repayment of principal and interest quarterly.
Yours truly,
/s/ Susan Altamirano
PRICESMART HONDURAS S.A. DE C.V.
Susan Altamirano
ID:0501-1974-09899




